DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349).
Regarding claim 1, Namba ‘349 discloses a bag comprising a bag body made of folded or overlapped film, the bag body comprising a plurality of face portions (11A, 11B) comprising mutually facing first face portion and second face portion, the face portions defining a housing space; an elongated member (20) provided on the first face portion (Fig. 20), the elongated member comprising an elongated tearing guide piece (5), and a belt-shaped base (21A) interposed between the second face portion (11B) and the tearing guide piece (5) along a longitudinal direction of the tearing guide piece (Fig. 20); and a tab comprising an outer edge defined by a cutting line (64) penetrating through the belt-shaped base (21A) and the first face portion (11A; Fig. 28), the tab allowing the tearing guide piece to be pinched, wherein a protector (22A) covering the tab is provided on a surface of the first face portion provided with the belt-shaped base and a surface of the belt-shaped base opposite from the tearing guide piece (Fig. 20), and wherein an outer periphery of the protector is bonded to the belt-shaped base by a first bonding portion (120) isolated from a second bonding portion (bottom seal 13) of the bag body in which the first face portion and the second face portion are bonded with each other.
Regarding claim 3, Namba ’349 discloses the belt-shaped base (21A) and the tearing guide piece (5) are integrated (machine translation lines 395-405).
Regarding claim 5, Namba ‘349 discloses the bag body is made of a single film, the bag body being provided with a bonding portion formed by overlapping edges of the film located opposite with each other (Fig. 15).
Regarding claim 6, Namba ‘349 discloses the plurality of face portions further comprise a bottom face portion (10B) bonded with the first and the second face portions (11a, 11B) at peripheral ends thereof.
Regarding claim 7, Namba ‘349 the plurality of face portions comprise a pair of lateral face portions (10A) provided at side edges of the first and second face portions (11A, 11B) and facing each other through the first and second face portions, and the bottom face portion (10B), and the lateral face portions are each interfolded along a bend line (Fig. 1).
Regarding claim 8, Namba ‘349 discloses a grip (14A) is provided in the bag body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349) and Patent Application Publication No. 2009/0050254 to Goto et al. (hereafter Goto ‘254).
Regarding claim 33, Namba ‘349 discloses the claimed, except for a cutting area configured to cut the belt-shaped base in a manner intersecting a width direction of the tearing guide piece is provided adjacent to both ends of the cutting line.  Goto ‘254 teaches that it is known in the art to provide a cutting area (incision 50, 50A, 411, 412) adjacent to both ends of a cutting line and configured to cut a belt-shaped base in a manner intersecting a width direction of a tearing guide piece in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cutting area adjacent to both ends of the cutting line, and configured to cut the belt-shaped base in a manner intersecting a width direction of the tearing guide piece in the Namba ‘349 bag, as in Goto ‘254, in order to secure an easy-open property of the bag.

Allowable Subject Matter
Claims 2, 4, 19-24, and 34 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JES F PASCUA/Primary Examiner, Art Unit 3734